Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductor member exposed from the flexible wiring substrate”, “wherein the diode and the connection part are disposed on a plain vertical to the flat plate-like energy harvesting part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “a diode of which anode is electrically connected”.  It’s unclear if the diode comprises the anode or if the anode is a separate structural element.  Appropriate action is required.

	Regarding Claims 5 & 7, Applicant recites, “the connection part”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “the connection part is positioned between the diode and the power generation region”.  Applicant discloses that the diode (Figure 5, #30) is between the power generation region (Figure 5, #12) and the connector part (Figure 5, #40A) but not a configuration where the connector part is between the diode and the power generation region.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funakoshi et al. (US 2011/0017281 A1).

In view of Claim 1, Funakoshi et al. teaches an energy harvester (Figure 1-30), wherein it comprises:
a flat plate-like energy harvesting part having a power generation region which generates electric power by utilizing an energy in the external environment (Figure 1, #100 & 
a connector part connectable to an external device (Figure 9, #310a & Paragraph 0079);
a diode of which comprises an anode that is electrically connected with the internal wiring (Figure 17, #300a-c & Paragraph 0096);
a flexible wiring substrate on which the diode and a connection part for electrically connecting a cathode of the diode to the connector part are provided (Figure 17, #110, #114a-d & Paragraph 0071);
wherein the internal wiring extends from the power generation region to a side edge portion of the energy harvesting part (See Annotated Funakoshi et al. Figure 7(c), below); and
at least a portion of the flexible wiring substrate (Figure 9, #114b) is provided in the side edge portion so as to overlap a portion of the internal wiring (Figure 9, #107).
Annotated Funakoshi et al. Figure 7(c)

    PNG
    media_image1.png
    377
    898
    media_image1.png
    Greyscale





In view of Claim 3, Funakoshi et al. is relied upon for the reasons given above in addressing Claim 1.  Funakoshi et al. teaches that a portion of the flexible wiring substrate (Figure 11, 114a-d) in the vicinity of the diode is coated with an insulating material (Figure 11, #111).

In view of Claim 4, Funakoshi et al. is relied upon for the reasons given above in addressing Claim 1.  Funakoshi et al. teaches a housing for accommodating the diode and the connection part and clamping the side edge portion of the energy harvesting part (Figure 11, #302).

In view of Claim 9, Funakoshi et al. is relied upon for the reasons given above in addressing Claim 1.  Funakoshi et al. teaches that the energy harvesting part has an opening portion (Figure 8, where element 107 is nestled between 103) and the flexible wiring substrate is provided in the opening portion (Figure 8, #110).

In view of Claim 10, Funakoshi et al. is relied upon for the reasons given above in addressing Claim 1.  Funakoshi et al. teaches that a projecting portion projecting from the power generation region includes the side edge portion of the energy harvesting part (See Annotated Funakoshi et al. Figure 7(c), above – the side portion includes the projecting portion of the power generation region).

.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bunea et al. (US 2020/0220495 A1) in view of Crist (US 2018/0062011 A1)

In view of Claim 1, Bunea et al. teaches an energy harvester (Figure 11), wherein it comprises:
a flat plate-like energy harvesting part having a power generation region which generates electric power by utilizing an energy in the external environment (Figure 11, element 
a connector part connectable to an external device (Figure 11, #302);
a diode of which an anode (diodes contain both an anode and a cathode) is electrically connected with the internal wiring (Paragraph 0050);
a flexible wiring substrate (Figure 11, #208 & Paragraph 0036) on which a connection part for electrically connecting a cathode of a diode to the connector are provided (Figure 11, #502);
wherein the internal wiring extends from the power generation region to a side edge portion of the energy harvesting part (Figure 9, element connected to 208); and
at least a portion of the flexible wiring substrate (Figure 9 & 11, #208) is provided in the side edge portion so as to overlap a portion of the internal wiring  (Figure 9 & 11, element connected to 208).
Bunea et al. does not disclose the flexible wiring substrate has the diode on it.
Crist teaches a flexible wiring substrate (Figure 2E, #131) that contains a diode on it, on which the diode and the cathode of the diode are electrically connected to a connection part (Figure 2E, #138 & Paragraph 0050-0051).  Crist teaches that by placing the by-pass diodes at these locations is an efficient use of space that is not used for converting solar energy into electrical energy (Paragraph 0019).  Accordingly, it would have been obvious to have the diode in this location as disclosed by Crist in Buena et al. energy harvester for the advantage of utilizing a configuration that uses space efficiently.

	In view of Claim 2, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 1.  Crist teaches that the peripheries of the diode are coated with an insulating material (Figure 2E, #25 & Paragraph 0051).

	In view of Claim 3, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 1.  Crist teaches that a conductor member exposed from the flexible wiring substrate (Figure 2E, #136) in the vicinity of the diode is coated with an insulating material on a side edge (Paragraph 0051).

	In view of Claim 4, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 1.  Bunea et al. teaches a housing for accommodating the diode and the connection part and clamping the side edge portion of the energy harvesting part (Figure 11, #302 & Paragraph 0037).

	In view of Claim 5, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 1.  Bunea et al. teaches the flexible wiring substrate (Figure 11, #208) is bent to extend from one surface of the side edge portion to the other surface thereof, wherein the connection part (Figure 2, #502) is located on the other surface side of the side edge portion (See Annotated Bunea et al. Figure 11, below).
	Crist is relied upon to disclose why the diode would be in-line on the one surface of the side edge.
Annotated Bunea et al. Figure 11

    PNG
    media_image2.png
    655
    893
    media_image2.png
    Greyscale

	In view of Claim 6, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 5.  Bunea et al. teaches that the diode and the connection part are disposed on a plain vertical to the flat plate-like energy harvesting part (See Annotated Bunea et al. Figure 11, below).

	In view of Claim 7, as best understood by the Examiner, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 1. Bunea et al. teaches the flexible wiring substrate (Figure 11, #208) is disposed on one surface of the side edge portion and the connection part has portions located on the one surface side of the side edge portion (Figure 11, #502).
	Crist is relied upon to disclose why the diode would be in-line on the one surface of the side edge, wherein the diode would be between the connection part and the power generation region.
Annotated Bunea et al. Figure 11

    PNG
    media_image3.png
    655
    893
    media_image3.png
    Greyscale

	In view of Claim 8, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 7.  Modified Bunea et al. teaches that the diode and the connection part are juxtaposed with each other to be substantially in parallel to a side edge of the energy harvesting part (See Annotated Bunea et al. Figure 11, above).

	In view of Claim 10, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 1.  Bunea et al. teaches that the projecting portion projecting from the power generation region includes a side edge portion of the energy harvesting part (See Annotated Bunea et al. Figure 11, below).
Annotated Bunea et al. Figure 11

    PNG
    media_image4.png
    761
    832
    media_image4.png
    Greyscale


	In view of Claim 11, Bunea et al. and Crist are relied upon for the reasons given above in addressing Claim 10.  Modified Bunea et al. teaches that the diode and the connection part are located in the projecting portion (See Annotated Bunea et al. Figure 11, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726